EXHIBIT 10.6


JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179





August 6, 2020
Third Point Reinsurance Ltd.
Point House, 3 Waterloo Lane
Pembroke HM 08, Bermuda
Attention: Chris Coleman, Chief Financial Officer
$125,000,000 Bridge Facility
Commitment Letter
Ladies and Gentlemen:
Third Point Reinsurance Ltd., a company incorporated and organized under the
laws of Bermuda (“you”), has advised JPMorgan Chase Bank, N.A. (“JPMorgan”, the
“Commitment Party”, “us” or “we”) that Yoga Merger Sub Limited, a Bermuda
exempted company limited by shares (“Merger Sub”), intends to obtain a bridge
facility in an aggregate principal amount of up to $125,000,000 (the “Bridge
Facility”), the proceeds of which will be used, in part, to consummate (or cause
to be consummated) the Transactions. Capitalized terms used but not defined
herein are used with the meanings assigned to them in the Term Sheet (as defined
below).
1.  Commitments
In connection with the Transactions, JPMorgan (the “Initial Lender”) is pleased
to advise you of its commitment to provide 100% of the aggregate amount of the
Bridge Facility, upon the terms and conditions set forth in this letter (this
“Commitment Letter”) and in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”), the Summary of Principal Terms and
Conditions attached hereto as Exhibit B (the “Term Sheet” and, together with the
Summary of Conditions Precedent attached hereto as Exhibit C (the “Conditions
Exhibit”) and the Transaction Description, the “Term Sheet”) and subject only to
the conditions expressly set forth in the Conditions Exhibit, and hereby commits
to provide any increase required as a result of the exercise of Flex Provisions
(as defined in the Fee Letter) of the Fee Letter (as defined below), upon the
terms set forth in this Commitment Letter and in the Term Sheet and subject only
to the conditions expressly set forth in the Conditions Exhibit.
2.  Titles and Roles
It is agreed that (a) JPMorgan will act as sole lead arranger and sole
bookrunner for the Bridge Facility (acting in such capacities, the “Lead
Arranger”) upon the terms set forth in this Commitment Letter and in the Term
Sheet and subject only to the conditions expressly set forth in the Conditions
Exhibit (provided that you agree that JPMorgan may perform its responsibilities
hereunder through its affiliate, J.P. Morgan Securities LLC) and (b) JPMorgan
will act as sole and exclusive administrative agent for the Bridge Facility,
upon the terms set forth in this Commitment Letter and in the Term Sheet. The
Commitment Party, in such capacity, will perform the duties and exercise the
authority customarily performed and exercised by it in such role.



--------------------------------------------------------------------------------


You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed, no other titles will
be awarded in connection with the Bridge Facility and no compensation (other
than that expressly contemplated by the Term Sheet and Fee Letter referred to
below) will be paid by you to any Lender in respect of the Bridge Facility
unless you and we shall so agree in writing; provided, that it is acknowledged
and agreed that (i) EA Markets LLC (“EA Markets”) has been separately appointed
as your financial advisor and (ii) EA Markets has been separately appointed as
an arranger under the Bridge Facility) (it being understood that EA Markets may
act through its affiliate, EA Markets Securities LLC).
3.  Syndication
        We intend to syndicate the Bridge Facility, prior to or after the
execution of the definitive documentation for the Bridge Facility (the “Credit
Documentation”), to a group of lenders identified by us and reasonably
satisfactory to you that will become parties to such definitive documentation
pursuant to a syndication managed by the Commitment Party (together with the
Initial Lender, the “Lenders”), provided, that notwithstanding our right to
syndicate the Bridge Facility and receive commitments with respect thereto,
unless agreed in writing by you, (a) no Commitment Party shall be relieved,
released or novated from its obligations hereunder (including, but not limited
to, its obligation to fund its commitment hereunder on the Closing Date) in
connection with any syndication, assignment or participation of the Bridge
Facility, including its commitment in respect thereof, until after the funding
under the Bridge Facility on the Closing Date has occurred and (b) each
Commitment Party shall retain exclusive control over all rights and obligations
with respect to its commitments in respect of the Bridge Facility, including all
rights with respect to consents, waivers, modifications, supplements and
amendments, until the Closing Date has occurred; provided, that the aggregate
amount of commitments with respect to the Bridge Facility shall be reduced at
any time after the date hereof as and to the extent set forth in the Term Sheet
(under “Mandatory Prepayments and Commitment Reductions” or “Optional
Prepayments and Commitment Reductions”) or the Credit Documentation, as
applicable. Notwithstanding the foregoing, we will not syndicate, participate to
or otherwise assign any portion of the commitment under the Bridge Facility to
those persons that are (i) identified in writing on or prior to the date hereof
by you, (ii) competitors of you or your subsidiaries or the Target or its
subsidiaries (other than bona fide fixed income investors or debt funds) that
are identified in writing by you to us (or, if after the Closing Date, the
Administrative Agent) from time to time or (iii) affiliates of such persons set
forth in clauses (i) and (ii) above (in the case of affiliates of such persons
set forth in clause (ii) above, other than bona fide fixed income investors or
debt funds)) that are either (a) identified in writing by you to us (or, if
after the Closing Date, the Administrative Agent) from time to time or (b)
clearly identifiable as an affiliate of such persons solely on the basis of such
affiliate’s name (the persons described in clauses (i) through (iii),
collectively, the “Disqualified Institutions”); provided, that (x) to the extent
persons are identified as Disqualified Institutions in writing by you to us
after the date hereof (or, if after the Closing Date, the Administrative Agent)
pursuant to clauses (ii) or (iii)(a), the inclusion of such persons as
Disqualified Institutions shall not retroactively apply to prior assignments or
participations, (y) a list of Disqualified Institutions may be disclosed by us
(or after the Closing Date, the Administrative Agent) to any Lender, bona fide
prospective Lender or assignee or participant and (z) in no event shall the
designation of any person as a Disqualified Institution be effective until three
Business Days after receipt by the Administrative Agent or Lender, as
applicable, of written notice of such designation.
        The Commitment Party intends to commence syndication efforts promptly,
and you agree until the earlier of (x) the date upon which a Successful
Syndication (as defined in the Fee Letter) of the Bridge Facility is achieved
and (y) the date that is 60 days after the Closing Date (such earlier date, the
“Syndication Date”), to assist (and, to the extent consistent with the Merger
Agreement, prior to the
2
        



--------------------------------------------------------------------------------


Closing Date if applicable, to use your commercially reasonable efforts to cause
the Target to actively assist) the Commitment Party in completing a syndication
reasonable satisfactory to the Commitment Party. Such assistance shall include
(A) your using commercially reasonable efforts to ensure that the syndication
efforts benefit from your and your subsidiaries’ existing banking relationships
and those of the Target, (B) direct contact during the syndication between your
senior management, representatives and advisors and the proposed Lenders (and
prior to the Closing Date if applicable, using your commercially reasonable
efforts to ensure such contact between senior management of the Target and the
proposed Lenders), (C) your assistance (and, to the extent consistent with the
Merger Agreement, prior to the Closing Date if applicable using commercially
reasonable efforts to cause the Target to assist) in the preparation of a
customary Confidential Information Memorandum for the Bridge Facility and other
customary marketing materials to be used in connection with the syndication
(other than the portions thereof customarily provided by financing arrangers)
(collectively, the “Information Materials”), by providing information and other
customary materials reasonably requested in connection with such Information
Materials, all subject prior to the Closing Date to the limitation on your
rights to request information concerning the Target as set forth in the Merger
Agreement and (D) your hosting, with the Commitment Party, of one or more
meetings (or, if you and we shall agree, conference calls in lieu of any such
meeting) of prospective Lenders (limited to one “bank meeting”, unless otherwise
deemed necessary in the reasonable judgment of the Lead Arranger) at a
reasonable time and place to be mutually agreed. On or prior to the Syndication
Date, you will ensure that there will not be any competing issuance, offering,
placement, arrangement or syndication of credit facilities or announcement
thereof by or on behalf of you and your subsidiaries (and, to the extent
consistent with the Merger Agreement, prior to the Closing Date if applicable,
your using commercially reasonable efforts to ensure that there is no competing
issuance, offering, placement, arrangement or syndication of credit facilities
or announcement thereof by or on behalf of the Target and its subsidiaries in
connection with the Transactions) that would have an adverse impact on the
primary syndication of the Bridge Facility, without the written consent of the
Lead Arranger. You hereby (subject prior to the Closing Date to any applicable
limitations set forth in the Merger Agreement) authorize the Commitment Party to
download copies of your and the Target’s trademark logos from its website and
post copies thereof on the IntraLinks site or similar workspace (an “Electronic
Platform”) established by the Commitment Party to syndicate the Bridge Facility
and use the logos on any confidential information memoranda, presentations and
other marketing materials prepared in connection with the syndication of the
Bridge Facility or in any advertisements (to which you consent, such consent not
to be unreasonably withheld, conditioned or delayed) that we may place after the
closing of the Bridge Facility in financial and other newspapers, journals, the
World Wide Web, home page or otherwise, at their own expense describing its
services to you and the Borrower hereunder. You understand and acknowledge that
we may provide to market data collectors, such as league table, or other service
providers to the lending industry, information regarding the closing date, size,
type, purpose of, and parties to, the Bridge Facility. Notwithstanding anything
to the contrary contained in this Commitment Letter or the Fee Letter or any
other letter agreement or undertaking concerning the financing of the
Transactions to the contrary (and without prejudice to your obligations to
otherwise comply with such provisions), none of the compliance with the
foregoing provisions of this paragraph or the commencement or completion of any
syndication of the Bridge Facility shall constitute a condition to the
commitments hereunder or the funding of the Bridge Facility on the Closing Date.
For the avoidance of doubt, in connection with the foregoing requirements to
provide assistance, you will not be required to provide any information to the
extent that the provision thereof would violate any law, rule or regulation, or
any obligation of confidentiality owing to a third party and binding you, the
Target or your or their respective affiliates; provided, that, no such
obligation of confidentiality shall be entered into in contemplation of this
sentence and in the event you do not provide information in reliance on this
sentence, you shall provide notice to us that such information is being withheld
and you shall use your commercially reasonable efforts to obtain the relevant
consents and to communicate, to the extent both
3
        



--------------------------------------------------------------------------------


feasible and permitted under applicable law, rule, regulation or confidentiality
obligation, the applicable information.
The Commitment Party will manage, in consultation with you, all aspects of the
syndication; provided that decisions as to the selection of institutions to be
approached and when they will be approached, when commitments will be accepted,
which institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders shall be
subject to your consent (not to be unreasonably conditioned, withheld or
delayed) and exclude Disqualified Institutions. You hereby acknowledge and agree
that in no event shall the Commitment Party be subject to any fiduciary or other
implied duties in connection with the transactions contemplated hereby.
At the request of the Commitment Party, you agree to assist the Commitment Party
in preparing an additional version of the Information Materials (a “Public
Version”) to be used by prospective Lenders’ public-side employees and
representatives (“Public-Siders”) who do not wish to receive material non-public
information (within the meaning of the United States Federal or State securities
laws) with respect to you, the Target, your and its respective affiliates and
any of your or its respective securities (such material non-public information,
“MNPI”) and who may be engaged in investment and other market-related activities
with respect to your, the Target’s or your and its respective affiliates’
securities or loans. Before distribution of any Information Materials, (a) you
agree to execute and deliver to the Commitment Party (i) a customary letter in
which you authorize distribution of the Information Materials to a prospective
Lender’s employees willing to receive MNPI (“Private-Siders”) and (ii) a
separate customary letter in which you authorize distribution of the Public Side
Version to Public-Siders and represent that no MNPI is contained therein and (b)
you agree to identify that portion of the Information Materials that may be
distributed to Public-Siders as not containing MNPI, which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof
(and you agree that, by marking Information Materials as “PUBLIC”, you shall be
deemed to have authorized the Commitment Party and the prospective Lenders to
treat such Information Materials as not containing MNPI (it being understood
that you shall not be under any obligation to mark the Information Materials as
“PUBLIC”)). You acknowledge that the Commitment Party will make available the
Information Materials on a confidential basis to the proposed syndicate of
Lenders by posting such information on Intralinks, Debt X or SyndTrak Online or
by similar electronic means. You agree that the following documents may be
distributed to both Private-Siders and Public-Siders, unless you advise the
Commitment Party within a reasonable time after receipt of such materials for
review that such materials should only be distributed to Private-Siders: (1)
administrative materials prepared by the Commitment Party for prospective
Lenders (such as a lender meeting invitation, bank allocation, if any, and
funding and closing memoranda), (2) the Term Sheet and notification of changes
to the Bridge Facility’s terms and conditions and (3) drafts and final versions
of the Credit Documentation. If you so advise the Commitment Party that any of
the foregoing should be distributed only to Private-Siders, then Public-Siders
will not receive such materials without further discussions with you.
4.  Information
You hereby represent and warrant that (but the accuracy of such representation
and warranty shall not be a condition to the commitment hereunder or the funding
of the Bridge Facility on the Closing Date) (with respect to any information or
data relating to the Target, the following representations and warranties shall
be made solely to your knowledge) (a) all written information (including all
Information Materials), other than financial estimates, forecasts and other
forward-looking information (collectively, the “Projections”) and information of
a general economic or industry specific nature) that has been or will
4
        



--------------------------------------------------------------------------------


be made available to us by you or any of your representatives in connection with
the transactions contemplated hereby (the “Information”), when taken as a whole,
does not or will not, when furnished to us, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (giving effect to all
supplements and updates thereto) and (b) the Projections that have been or will
be made available to us by you or any of your representatives in connection with
the transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished to
us (it being recognized by the Commitment Party that such Projections are merely
estimates and are not to be viewed as facts and that actual results during the
period or periods covered by any such Projections may differ from the projected
results, and such differences may be material). You agree that if, at any time
prior to the Closing Date, you become aware that any of the representations in
the preceding sentence would be incorrect if such Information or Projections
were furnished at such time and such representations were remade, in any
material respect, then you will promptly supplement the Information and the
Projections so that such representations when remade would be correct, in all
material respects, under those circumstances, it being understood that such
supplementation shall cure any breach of such representation and warranty. You
understand that in arranging and syndicating the Bridge Facility we may use and
rely on the Information and Projections without independent verification
thereof.
5.  Fees
As consideration for the commitments and agreements of the Commitment Party
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the JPMorgan Fee Letter dated the date hereof and delivered herewith with
respect to the Bridge Facility (the “Fee Letter”) on the terms and subject to
the conditions set forth therein. Once paid, except as expressly provided in the
Fee Letter or as otherwise separately agreed to in writing by you and us, such
fees shall not be refundable under any circumstances.
6.  Conditions
The commitment of the Initial Lender hereunder to fund the Bridge Facility on
the Closing Date and the agreement of the Lead Arranger to perform the services
described herein are subject solely to the express conditions set forth in the
Conditions Exhibit (the “Financing Conditions”), it being understood that there
are no conditions (implied or otherwise) to the commitments hereunder (including
compliance with the terms of the Commitment Letter, the Fee Letter or the Credit
Documentation) other than the Financing Conditions that are expressly stated to
be conditions to the initial funding under the Bridge Facility on the Closing
Date; and upon satisfaction (or waiver by the Commitment Party) of such
conditions, the funding under the Bridge Facility shall occur.
Notwithstanding anything in this Commitment Letter, the Term Sheet, the Fee
Letter, the Credit Documentation or any other letter agreement or other
undertaking concerning the financing of the Transactions to the contrary, (a)
the only representations and warranties that will be made on the Closing Date
and the accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be (i) such of the representations and
warranties made by the Target or its affiliates with respect to the Target in
the Merger Agreement as are material to the interests of the Lenders, but only
to the extent that you or the Borrower has (or one of their affiliates has) (x)
the right to terminate its obligations under the Merger Agreement after giving
effect to all notice provisions as a result of a breach of such representations
and warranties in the Merger Agreement or (y) the right to decline to (or no
obligation to) consummate the Acquisition as a result of the failure of a
condition precedent to its
5
        



--------------------------------------------------------------------------------


obligations thereunder caused by a breach of such representations and warranties
in the Merger Agreement (the “Specified Merger Agreement Representations”) and
(ii) the Specified Representations (as defined below) made by the Borrower in
the Credit Documentation; (b) the terms of the Credit Documentation shall be in
a form such that they do not impair the availability or funding of the Bridge
Facility on the Closing Date if the conditions described in the immediately
preceding paragraph are satisfied or waived by the Commitment Party and (c) any
guarantee to be provided by any Acquired Entity (together with any other
condition set forth on the Conditions Exhibit as it relates to any Acquired
Entity) shall not be required to be delivered at or prior to closing, but shall
be required to be delivered on or prior to 11:59 p.m. on the first business day
immediately following the Closing Date. For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower
relating to the Borrower set forth in the Credit Documentation relating to
organization and powers (as to execution, delivery and performance of the Credit
Documentation); authorization, due execution and delivery and enforceability of
the Credit Documentation; no conflicts between the Credit Documentation (limited
to the execution, delivery and performance of the Credit Documentation and
incurrence of the indebtedness thereunder) and the organizational documents of
the Borrower and the Guarantors immediately after giving effect to the
Transactions; use of proceeds of the Bridge Facility not violating the PATRIOT
Act, OFAC, FCPA and other applicable sanctions and anti-corruption laws;
solvency on a consolidated basis as of the Closing Date (after giving effect to
the Transactions) of the Borrower and its subsidiaries on a consolidated basis
(solvency to be defined in a manner consistent with the form of solvency
certificate attached hereto); the Investment Company Act of 1940; and Federal
Reserve margin regulations. This paragraph, and the provisions herein, shall be
referred to as the “Limited Conditionality Provisions”.
7.  Indemnification and Expenses
        You agree (a) to indemnify and hold harmless the Commitment Party and
its affiliates, the Lead Arranger and its affiliates, and its and their
respective directors, officers, employees, advisors and agents (each, and
including, without limitation, JPMorgan, an “indemnified commitment party”) and
EA Markets and its affiliates and its and their respective directors, officers,
employees, advisors and agents (each, an “indemnified financial advisor and
arranger”, and together with the indemnified commitment parties, each, an
“indemnified person”) from and against any and all losses, claims, demands,
damages and liabilities of any kind and related expenses to which any such
indemnified person may become subject arising out of or in connection with this
Commitment Letter, the Fee Letter, the Bridge Facility, the use of the proceeds
thereof or the Transactions or any actual or prospective claim, litigation,
investigation, arbitration or administrative judicial or regulatory action or
proceeding relating to any of the foregoing (including in relation to enforcing
the terms of this Section 7) (each, a “Proceeding”), regardless of whether any
indemnified person is a party thereto and whether or not such Proceedings are
initiated by you, your equity holders, affiliates, creditors or any other person
and to reimburse each indemnified person reasonably promptly after receipt of a
written request together with reasonably detailed backup documentation for any
reasonable legal out-of-pocket expenses of one firm of counsel for each of (i)
the indemnified commitment parties taken as a whole and (ii) the indemnified
financial advisor and arranger and, if necessary, one firm of local counsel in
each appropriate jurisdiction, in each case for each of (i) the indemnified
commitment parties taken as a whole and (ii) the indemnified financial advisor
and arranger (and, in the case of an actual or perceived conflict of interest
where the indemnified person affected by such conflict informs you of such
conflict and thereafter, after receipt of your consent (which shall not be
unreasonably withheld), retains its own counsel, of another firm of counsel for
such affected indemnified person) incurred in connection with investigating or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any indemnified person, apply to any losses, claims, demands, damages or
liabilities of any kind or related expenses to the extent they (i) are found by
a final, non-appealable judgment of a court of competent jurisdiction to result
from the willful misconduct, bad
6
        



--------------------------------------------------------------------------------


faith or gross negligence of such indemnified person, or of any of its
affiliates or controlling persons or any of the officers, directors, employees,
partners, successors, agents, advisors or representatives of any of the
foregoing (collectively, “Related Persons”), (ii) are found by a final,
non-appealable judgment of a court of competent jurisdiction to result from a
material breach of the obligations of such indemnified person or any of its
Related Persons under this Commitment Letter, the Fee Letter or the Credit
Documentation, (iii) have not involved an act or omission by you or any of your
affiliates and arise out of or in connection with any Proceeding brought by an
indemnified person against any other indemnified person (other than any claims
against any indemnified person in its capacity or in fulfilling its role as an
agent or arranger or any similar role in connection with the Bridge Facility) or
(iv) to the extent they have resulted from any agreement governing any
settlement that is effected without your prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed), but if settled with your
written consent or if there is a final judgment for the plaintiff in any such
Proceeding, you agree to indemnify and hold harmless each indemnified person
from and against any and all losses, claims, demands, damages or liabilities and
related expenses by reason of such settlement or judgment in accordance with the
terms thereof and (b) solely if the Closing Date occurs, to reimburse the
Commitment Party and its affiliates for all reasonable out-of-pocket expenses
that have been invoiced (including, but not limited to, due diligence expenses,
consultants’ fees and expenses, syndication expenses, travel expenses, and the
reasonable and documented fees, charges and disbursements of the firm of counsel
to the Commitment Party identified in the Term Sheet and, if necessary, one firm
of local counsel in each appropriate jurisdiction) incurred in connection with
the Bridge Facility and the preparation, execution and delivery of the Credit
Documentation, this Commitment Letter, the Term Sheet and the Fee Letter.


        Notwithstanding any other provision of this Commitment Letter, (i) none
of the Commitment Party and its affiliates, EA Markets and its affiliates, and
their respective officers, directors, employees, advisors, and agents (each, and
including, without limitation, JPMorgan, an “Arranger-Related Person”) and the
other parties hereto shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, including an
Electronic Platform, except to the extent such damages are found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct, bad faith or gross negligence of such
Arranger-Related Person or any of its Related Persons and (ii) neither (x) any
Arranger-Related Person or any of its Related Persons, nor (y) you (or any of
your subsidiaries or affiliates) or the Target (or any of its subsidiaries or
affiliates) shall be liable for any indirect, special, punitive or consequential
damages (with respect to you in the case of this clause (y), other than pursuant
to the indemnification provisions of this Commitment Letter in respect of any
such damages incurred or paid by an Arranger-Related Person to a third party) in
connection with this Commitment Letter, the Fee Letter, the Bridge Facility, the
Transactions (including the Bridge Facility and the use of proceeds thereunder),
or with respect to any activities related to the Bridge Facility.


        You shall not be liable for any settlement of any Proceeding effected
without your prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), but if settled with your written consent or
if there is a final non-appealable judgment by a court of competent jurisdiction
against an indemnified person in any such Proceeding, you agree to indemnify and
hold harmless each indemnified person in the manner set forth above. You shall
not, without the prior written consent of the affected indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceeding against such indemnified
person in respect of which indemnity has been sought hereunder by such
indemnified person unless such settlement (i) includes an unconditional release
of such indemnified person in form and substance reasonably satisfactory to such
indemnified person from all liability or claims that are the subject matter of
such Proceeding and (ii) does not include any statement as to any admission of
fault or culpability of such
7
        



--------------------------------------------------------------------------------


indemnified person or any injunctive relief or other non-monetary remedy. You
acknowledge that any failure to comply with your obligations under the preceding
sentence may cause irreparable harm to JPMorgan and the other indemnified
persons. Notwithstanding the foregoing, each indemnified person (and its Related
Persons) shall be obligated to refund and/or return promptly any and all amounts
paid by you or on your behalf under this Section 7 to such indemnified person
(or its Related Persons) for any such losses, claims, demands, damages,
liabilities and expenses to the extent such indemnified person (or its Related
Persons) is not entitled to payment of such amounts in accordance with the terms
hereof.


8.  Sharing of Information, Absence of Fiduciary Relationship, Affiliate
Activities
        The Commitment Party may employ the services of its affiliates in
providing certain services hereunder and, in connection with the provision of
such services, may exchange with such affiliates information concerning you and
the other companies that may be the subject of the transactions contemplated by
this Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and be subject to the obligations, of the Commitment
Party hereunder. The Commitment Party shall be responsible for its affiliates’
failure to comply with such obligations under this Commitment Letter.


You acknowledge that the Commitment Party (or an affiliate) may be providing
debt financing, equity capital or other services (including but not limited to
financial advisory services) to companies and other persons in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. In addition, the Commitment Party and its affiliates will not use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or its relationships with you in
connection with the performance by such Commitment Party or any of its
affiliates of services for companies or other persons, and the Commitment Party
and its affiliates will not furnish any such information to other companies or
other persons. You also acknowledge that the Commitment Party and its affiliates
have no obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, the Target or your or their
respective subsidiaries or representatives, confidential information obtained by
the Commitment Party or any of its affiliates from any other company or persons.
You further acknowledge and agree that the Commitment Party will act under this
Commitment Letter as an independent contractor and that (a) no fiduciary,
advisory or agency relationship between you and the Commitment Party is intended
to be or has been created in respect of any of the transactions contemplated by
this Commitment Letter and the Term Sheet, irrespective of whether the
Commitment Party has advised or is advising you on other matters (which, for the
avoidance of doubt, includes acting as a financial advisor to you or any of your
affiliates in respect of any transaction related hereto), (b) the Commitment
Party, on the one hand, and you, on the other hand, have an arm's length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty to you or your affiliates on the part of the
Commitment Party, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that the
Commitment Party is engaged in a broad range of transactions that may involve
interests that differ from your interests and that the Commitment Party has no
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship, (e) the Commitment Party is not
advising you as to any legal, regulatory, tax, accounting, investment or any
other matters in any jurisdiction (including, without limitation, with respect
to any consents needed in connection with the transactions contemplated hereby)
and that you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, and (f) you agree not to
assert, to the fullest extent permitted by law, any claims
8
        



--------------------------------------------------------------------------------


against the Commitment Party for alleged breach of fiduciary duty in connection
with the Transactions. It is understood that this paragraph shall not apply to
or modify or otherwise affect any arrangement with any financial advisor
separately retained by you, the Target or any of your or their respective
affiliates in connection with the Transactions, in its capacity as such.
You further acknowledge that the Commitment Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, the Commitment Party may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by the Commitment
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.
9.  Confidentiality
This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you without the consent of the Commitment Party, directly
or indirectly, to any other person except (a) the Equity Investor (as defined in
the Merger Agreement), and your and their respective officers, directors,
employees, affiliates, members, partners, stockholders, attorneys, accountants,
agents and advisors, in each case on a confidential and need-to-know basis, (b)
pursuant to the order of any court, administrative agency or regulatory
authority having jurisdiction over you, your subsidiaries or the Target or its
subsidiaries in any legal, judicial, administrative or regulatory proceeding,
examination or audit or as otherwise required by law, regulation, compulsory
legal or regulatory process or as requested by a governmental authority (in
which case you agree, to the extent practicable and permitted by law, rule or
regulation and except in connection with any request as part of a regulatory
examination, audit or filing, to inform us promptly in advance thereof), (c) in
connection with the exercise of any remedies under this Commitment Letter or the
Fee Letter, (d) this Commitment Letter, the Term Sheet and the existence and
contents hereof and thereof (but not the Fee Letter or the contents thereof
other than the existence thereof and the contents thereof may be disclosed as
part of projections, pro forma information and a generic disclosure of aggregate
sources and uses to the extent customary in marketing materials and other
required filings) may be disclosed in any syndication or other marketing
material in connection with the Bridge Facility, (e) this Commitment Letter, the
Term Sheet and the existence and contents hereof and thereof (but not the Fee
Letter or the contents thereof) may be disclosed in connection with any public
filing required to be made in connection with the Transactions, including as may
be required by the rules, regulations, schedules and forms of the Securities and
Exchange Commission (the “SEC”) in connection with any filings with the SEC in
connection with the Transactions, (f) the Term Sheet may be disclosed to
potential Lenders and to any rating agency in connection with the Transactions,
and (g) you may disclose the Commitment Letter, the Term Sheet and, to the
extent portions thereof have been redacted in a customary manner, the Fee
Letter, to the Target and its subsidiaries and their respective officers,
directors, employees, affiliates, members, partners, stockholders, attorneys,
accountants, agents and advisors, in each case on a confidential and
need-to-know basis. The provisions of this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the definitive
documentation for the Bridge Facility; provided that if the Closing Date does
not occur, this paragraph shall automatically terminate two years following the
date of this Commitment Letter.
9
        



--------------------------------------------------------------------------------


The Commitment Party, on behalf of itself and its affiliates, agrees that it
(and they) shall use all information received by them in connection with the
Bridge Facility and the Transactions solely for the purposes of providing the
services that are the subject of this Commitment Letter and shall treat
confidentially all such information and the terms and contents of this
Commitment Letter, the Fee Letter and the Credit Documentation and shall not
publish, disclose or otherwise divulge such information; provided, however, that
nothing herein shall prevent the Commitment Party from disclosing any such
information (a) to rating agencies in connection with the Transactions, (b) to
any Lenders or participants or prospective Lenders or participants with respect
to the Bridge Facility (in each case, other than any Disqualified Institution),
(c) to the extent required by any legal, judicial, administrative proceeding or
other compulsory process or as required by applicable law, subpoena, rule or
regulation or as requested by a governmental authority (in which case the
Commitment Party shall promptly notify you, in advance, to the extent permitted
by law), (d) upon the request or demand of any regulatory authority (including
any self-regulatory authority) or other governmental authority having
jurisdiction over the Commitment Party or its affiliates (in which case (except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority) the Commitment Party shall promptly notify you, in advance, to the
extent permitted by law), (e) to the employees, legal counsel, independent
auditors, professionals, advisors and other experts or agents of the Commitment
Party who are informed of the confidential nature of such information and are or
have been advised of their obligation to keep such information confidential, (f)
to any of its respective affiliates (provided that any such affiliate is advised
of its obligation to retain such information as confidential, and the Commitment
Party shall be responsible for its affiliates’ compliance with this paragraph)
solely in connection with the Transactions, (g) to the extent any such
information becomes publicly available other than by reason of disclosure by the
Commitment Party or any of its affiliates, or any of its or their respective
employees, legal counsel, independent auditors, professionals, advisors or other
experts or agents, in violation of any confidentiality obligations owing to you
hereunder, (h) to the extent that such information is received by the Commitment
Party from a third party that is not, to the Commitment Party’s knowledge,
subject to contractual or fiduciary confidentiality obligations owing to you
with respect to such information, (i) in connection with the exercise of any
remedies under this Commitment Letter or the Fee Letter or any suit, action or
proceeding relating to this Commitment Letter, the Fee Letter or the Bridge
Facility and (j) with your prior written consent; provided that the disclosure
of any such information to any Lenders or prospective Lenders or participants or
prospective participants or any other parties referred to in clause (b) above
shall be made subject to the acknowledgment and acceptance by such Lender or
prospective Lender or participant or prospective participant or other party that
such information is being disseminated on a confidential basis in accordance
with the standard syndication processes of the Commitment Party or customary
market standards for dissemination of such type of information. The provisions
of this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the definitive documentation for the Bridge
Facility; provided that if the Closing Date does not occur, this paragraph shall
automatically terminate two years following the date of this Commitment Letter.
10. Miscellaneous
This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto (except (x) by you to one or more affiliates that are a “shell”
company which is and will be controlled by you that consummates or intends to
consummate the Acquisition, (y) in connection with any other assignment that
occurs as a matter of law pursuant to, or otherwise substantially simultaneously
with the closing of the Acquisition in accordance with the Merger Agreement and
(z) to the Borrower immediately prior to the funding of the Bridge Facility on
the Closing Date) without the prior written consent of each other party hereto
(and any purported assignment without such consent shall be null and
10
        



--------------------------------------------------------------------------------


void), is intended to be solely for the benefit of the parties hereto and the
indemnified persons and the Arranger-Related Persons and is not intended to and
does not confer any benefits upon, or create any rights in favor of, any person
other than the parties hereto and the indemnified persons and the
Arranger-Related Persons to the extent expressly set forth herein. The
Commitment Party reserves the right to allocate, in whole or in part, to its
affiliates certain fees payable to the Commitment Party in such manner as the
Commitment Party and its affiliates may agree in their sole discretion. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and the Commitment Party. This Commitment Letter, together
with the Fee Letter, supersedes all prior understandings, whether written or
oral, among us with respect to the Bridge Facility and sets forth the entire
understanding of the parties hereto with respect thereto. This Commitment Letter
and any claim or controversy arising hereunder or related hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York; provided that, (a) the interpretation of the definition of a
Company Material Adverse Effect (as defined in the Merger Agreement) and the
determination as to whether there shall have occurred a Company Material Adverse
Effect, (b) whether the Acquisition has been consummated as contemplated by the
Merger Agreement and (c) whether the representations and warranties made by the
Target in the Merger Agreement have been breached and whether as a result of any
breach thereof you or the Borrower (or any applicable affiliates) have the right
to terminate your or its obligations under the Merger Agreement, or to decline
to (or otherwise have no obligation to) consummate the Acquisition (in each
case, in accordance with the terms thereof), shall, in each case, be governed
and construed in accordance with the laws applicable to the Merger Agreement, as
applied thereto.
This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Commitment Letter,
the Fee Letter and/or any document to be signed in connection with this letter
agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures (as defined below), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.
The Borrower consents to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan (or if such court lacks subject matter jurisdiction, the
Supreme Court of the State of New York sitting in the Borough of Manhattan) over
any suit, action, proceeding, claim or counterclaim arising out of or relating
to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or the Fee Letter or the performance of services hereunder or
thereunder (whether based on contract, tort or any other theory). You and we
agree that service of any process, summons, notice or document by registered
mail addressed to you or us shall be effective service of process for any suit,
action or proceeding brought in any such court. You and we hereby irrevocably
and unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding in the federal or state courts located in the City of New
York, Borough of Manhattan. You and we hereby irrevocably agree to waive trial
by jury in any suit, action, proceeding, claim or counterclaim brought by or on
behalf of any party related to or arising out of the Transactions, this
Commitment Letter, the Term Sheet, the Fee Letter or the performance of services
hereunder or thereunder or the transactions contemplated hereby or thereby
(whether based on contract, tort or any other theory).
11
        



--------------------------------------------------------------------------------


The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”) and 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), it may be required to obtain, verify and record information that
identifies the Borrower and any guarantor, which information includes names,
addresses, tax identification numbers and other information that will allow such
Lender to identify the Borrower and any guarantor in accordance with the PATRIOT
Act, the Beneficial Ownership Regulation and other applicable anti-money
laundering rules and regulations. This notice is given in accordance with the
requirements of the PATRIOT Act and the Beneficial Ownership Regulation and is
effective for the Commitment Party and each Lender.
Each of the parties hereto acknowledges and agrees that the funding of the
Bridge Facility is subject only to the Financing Conditions, including the
execution and delivery of the Credit Documentation by the parties hereto in a
manner consistent with this Commitment Letter (including the Documentation
Principles); provided that nothing contained in this Commitment Letter obligates
you or any of your affiliates to draw down any portion of the Bridge Facility.
This paragraph and the indemnification, compensation, reimbursement, expense,
jurisdiction, syndication, information, governing law, waiver of jury trial,
waiver of objection to the laying of venue, no fiduciary relationship,
confidentiality and electronic signature provisions contained herein and in the
Fee Letter shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the commitments
hereunder; provided that your obligations under this Commitment Letter (other
than your obligations with respect to (a) assistance to be provided in
connection with the syndication thereof (including as to the provision of
information and representations with respect thereto) and (b) confidentiality)
shall automatically terminate and be superseded by the provisions of the Credit
Documentation upon the funding thereunder, and you shall automatically be
released from all liability in connection therewith at such time.
This Commitment Letter and the commitments hereunder shall automatically
terminate (unless the Commitment Party shall, in its sole discretion, agree to
an extension) (i) in the event that the Financing Conditions have not been
satisfied or waived on or before the date that is five business days after the
Walk-Away Date (as defined in the Merger Agreement as of the date hereof) or, if
the Walk-Away Date is extended in accordance with the Merger Agreement as in
effect on the date hereof, the date that is five business days after the
Walk-Away Date as so extended (such applicable date, the “Expiration Date”), or
(ii) if earlier, upon either (x) the date the Merger Agreement is terminated by
you or otherwise validly terminated without consummation of the Acquisition and
the funding of the Bridge Facility or (y) the consummation of the Acquisition
with or without the use of the Bridge Facility; provided that the termination of
any commitment pursuant to this sentence shall not prejudice our or your rights
and remedies in respect of any breach of this Commitment Letter by the
Commitment Party that occurred prior to any such termination. You may terminate
this Commitment Letter and the Fee Letter and the commitments of the Commitment
Party with respect to the Bridge Facility, in whole or in part, at any time
prior to the Closing Date, by written notice to the Commitment Party.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us or our counsel executed counterparts of this Commitment Letter
and the Fee Letter not later than 11:59 p.m., New York City time, on August 14,
2020. This offer will automatically expire at such time if we have not received
such executed counterparts in accordance with the preceding sentence.
12
        




--------------------------------------------------------------------------------





We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,

JPMORGAN CHASE BANK, N.A.By:/s/ Kristen M. MurphyName: Kristen M.
MurphyTitle: Vice President














--------------------------------------------------------------------------------




Accepted and agreed to as of the date first written above:THIRD POINT
REINSURANCE LTD.By:/s/ Sid SankaranName: Sid SankaranTitle: Director












